                                                 SO ORDERED.


                                                 Dated: September 11, 2020




                                                 ______________________________________
                                                 Madeleine C. Wanslee, Bankruptcy Judge




Case 2:20-bk-02178-MCW   Doc 28 Filed 09/11/20 Entered 09/11/20 14:21:09      Desc
                         Main Document Page 1 of 4
Case 2:20-bk-02178-MCW   Doc 28 Filed 09/11/20 Entered 09/11/20 14:21:09   Desc
                         Main Document Page 2 of 4
Case 2:20-bk-02178-MCW   Doc 28 Filed 09/11/20 Entered 09/11/20 14:21:09   Desc
                         Main Document Page 3 of 4
Case 2:20-bk-02178-MCW   Doc 28 Filed 09/11/20 Entered 09/11/20 14:21:09   Desc
                         Main Document Page 4 of 4
